Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2006

Austin Powder Co v. Popple Constr Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4671




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Austin Powder Co v. Popple Constr Inc" (2006). 2006 Decisions. Paper 1477.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1477


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-4671


                                Austin Powder Company

                                             v.

                               Popple Construction, Inc.,
                                                      Appellant

                     Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                               (Civil No. 01-cv-01931)

                              Argued: November 15, 2005




                          ORDER AMENDING OPINION



      At the direction of the Court, it is HEREBY ORDERED that the Not Precedential
opinion filed in this case on February 17, 2006, be amended as follows:

      On page 4, line 117 - the word “notice” should be “noticed”

      On page 5, line 129 - delete the word “an” after “at” and before “its” so that the
      line reads “at its own . . .”
                         By the Court,


                          /s/ Marcia M. Waldron
                         Clerk

Dated:   March 7, 2006